DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 state(s), “The apparatus according to….”  Because claim 1 has two apparatuses, “an information processing apparatus” and “a communication apparatus”, it is indefinite which apparatus is “the apparatus”.  Therefore, there is insufficient antecedent basis for the limitation “The apparatus” in these claims.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1, 6, 8, 9, 10:  “a(n) communication unit” 
Claim(s) 1, 3, 6, 7, 8, 9, 10:  “a(n) acquisition unit” 
Claim(s) 1, 2, 6, 10:  “a(n) identifying unit” 
Claim(s) 8:  “a(n) moving unit” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Note: Title of the Invention
The title of the invention should be more descriptive of Applicant’s invention.  The Examiner proposes this title change in accordance with MPEP 606.01 and MPEP 1302.04(a).  The Applicant can comment on the requested title change and/or propose a more descriptive title in the reply to this office action.  
No further action is required from the Applicant.  If this application is eventually allowed, the Examiner will change the title in the “Notice of Allowance”.
The title should be changed to the following:  
“SYSTEM AND METHOD FOR LOCATING DEVICE USING LOCAL AREA NETWORK ADVERTISING MESSAGES”
Allowable Subject Matter
Claims 3 – 5 and 8 – 10 are rejected above under a minor 35 USC § 112(b) rejection which is easily corrected.  If rewritten to overcome the above 112(b) rejection, then Claims 3 – 5 and 8 – 10 would be “objected to” as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 2, and 11 – 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Homsky, et al, U. S. Patent Application Publication 2020/0200851 (“Homsky”).
Regarding claim 1, Homsky teaches:
An information processing apparatus configured to execute communication with a communication apparatus including a plurality of antennas, comprising: (Homsky, figures 2A-2E, paragraph 0054 0064-0079, “[0064] FIG. 2A is a schematic illustration of a ‘logical’ beam system 200, according to some embodiments of the present invention. A directional beacon 202 comprising a programmable phased array antenna is used to transmit a directional beam along a sweep path (which may be horizontal, vertical, or otherwise) comprising, e.g., azimuth sectors A-F. In some embodiments, beacon 202 is configured to transmit using at least one wireless protocol such as Bluetooth, [0078] The embodiments of the present invention described with reference to FIGS. 2A-2E have been discussed with respect to a system for higher-resolution location awareness operating in the horizontal plane. [0079] In other embodiments, a matrix comprising a plurality of phased-array antenna elements may be configured to transmit one or more directional beams, e.g., alternately along both a horizontal and vertical sweep paths. [0054] The term “phased array”, also referred to as “electronically scanned array,” refers to a computer-controlled array of antennas which creates a beam of radio waves”; paragraphs 0064-0079 inclusive that a wireless system based on the Bluetooth™ communications protocol with a mobile device 100 (i.e. the claimed information processing apparatus) and a beacon 202 (i.e. the claimed communication apparatus); that the beacon 202 can use multiple elements in an antenna array (i.e. plural antennas) in a location scheme; that multiple beacons 202 and 204 can comprise multiple beams A-F each to more accurately locate mobile device 100. See paragraph 0054 for a discussion of phased array antennas. Note: Here a plurality of antenna elements has been interpreted as multiple antennas which use beam-forming to provide the multiple different signals A-F. If applicant wants each antenna to have its own beam, that should be explicitly stated in the claim).
communication unit configured to receive a signal transmitted from each of the plurality of antennas of the communication apparatus; (Homsky, paragraph 0077, “[0077] With reference to FIG. 2E, in some embodiments, greater position resolution yet may be achieved by employing cell-based methods to determine the location of a client device, such as mobile device 100, by combining data from several beacons 202, 204, 206. Mobile device 100 is located in a region covered by both beams A and B, of beacons 202 and 204, respectively. In some embodiments, beams A, B may be ‘logical’ beams created by overlapping individual adjacent beam, as described above.”; that a mobile device 100 (i.e. comm app with a comm unit) can receive data from the beacons 202-206, each of the beacons emitted by an phased array antenna (i.e. a plurality of antennas); figure 2D shows mobile device 100 receiving multiple beams from a single beacon 202).
acquisition unit configured to acquire information concerning a distance between the plurality of antennas of the communication apparatus, which is included in the received signal; and (Homsky, paragraph 0055-0060, “[0055] Directional beacons typically communicate over wireless protocols such as Bluetooth, Bluetooth Low-Energy (BLE), [0079] In other embodiments, a matrix comprising a plurality of phased-array antenna elements may be configured to transmit one or more directional beams. [0056] Advertisements typically include a universally unique identifier (UUID) and other data. In some cases, these additional data may include information regarding the geographic location of the beacon, its orientation, the direction of the beam, etc. In some cases, advertisements may also include a reference Received Signal Strength Level (RSL) value, also referred to as Received Signal Strength Indicator (RSSI). … A receiving device may measure the actual RSL of the received signal and compare it to the reference RSL included in the advertisement. Based on the comparison, the receiving device may approximate a distance between the directional beacon and the device.”; a mobile device 100 (i.e. acquisition unit in the info app) can receive an advertisement message from a Bluetooth™ signal (i.e. the information acquired); that the advertisement message can include an RSL value (i.e. the information included in the received, advertisement signal); that the RSL can be compared to the actual received power level to find a distance from the beacon 202).
identifying unit configured to identify information concerning an angle between the information processing apparatus and the communication apparatus based on the acquired information concerning the distance between the plurality of antennas. (Homsky, paragraph 0056, “[0056] Advertisements typically include a universally unique identifier (UUID) and other data. In some cases, these additional data may include information regarding the geographic location of the beacon, its orientation, the direction of the beam, etc.”; that the Bluetooth™ advertisement (i.e. from the comm app) also includes angle information regarding the geographic location of the beacon (the position of beacon 202); the information about the different beacons (in this case the beacons A-F) to acquire the angle information for a mobile device (i.e. the claimed info app)).
Regarding claim 2, Homsky teaches The apparatus according to claim 1, wherein the identifying unit identifies position information of the communication apparatus based on the information concerning the angle. (Homsky, paragraph 0056, “[0056] Advertisements typically include a universally unique identifier (UUID) and other data. In some cases, these additional data may include information regarding the geographic location of the beacon, its orientation, the direction of the beam, etc.”; that the Bluetooth™ advertisement (i.e. from the comm app) also includes angle information regarding the geographic location of the beacon (the position of beacon 202); the information about the different beacons (in this case the beacons A-F) to acquire the angle information for a mobile device (i.e. the claimed info app)).
Regarding claim 11, Homsky teaches The apparatus according to claim 1, wherein the signal transmitted from each of the plurality of antennas is advertisement information based on a Bluetooth 5.1 standard. (Homsky, paragraph 0064, “[0064] FIG. 2A is a schematic illustration of a ‘logical’ beam system 200, according to some embodiments of the present invention. A directional beacon 202 comprising a programmable phased array antenna is used to transmit a directional beam along a sweep path (which may be horizontal, vertical, or otherwise) comprising, e.g., azimuth sectors A-F. In some embodiments, beacon 202 is configured to transmit using at least one wireless protocol such as Bluetooth,”; that the location system can use Bluetooth™ protocols to locate mobile devices).
Regarding claim 12, Homsky teaches The apparatus according to claim 1, wherein a reception result of the signal includes at least one of a propagation delay and a propagation loss of the signal transmitted from at least one of the plurality of antennas. (Homsky, paragraph 0055-0060, “[0055] Directional beacons typically communicate over wireless protocols such as Bluetooth, Bluetooth Low-Energy (BLE), [0079] In other embodiments, a matrix comprising a plurality of phased-array antenna elements may be configured to transmit one or more directional beams. [0056] Advertisements typically include a universally unique identifier (UUID) and other data. In some cases, these additional data may include information regarding the geographic location of the beacon, its orientation, the direction of the beam, etc. In some cases, advertisements may also include a reference Received Signal Strength Level (RSL) value, also referred to as Received Signal Strength Indicator (RSSI). … A receiving device may measure the actual RSL of the received signal and compare it to the reference RSL included in the advertisement. Based on the comparison, the receiving device may approximate a distance between the directional beacon and the device.”; that the advertisement message can include an RSL value (i.e. the information included in the received, advertisement signal); that the expected power level is compared to the actual received power level (i.e. propagation loss) to find a distance from the beacon 202).
Regarding claim 13, Homsky teaches:
An information processing method executed by an information processing apparatus configured to execute communication with a communication apparatus including a plurality of antennas, comprising:  (Homsky, figures 2A-2E, paragraph 0064-0079, “[0064] FIG. 2A is a schematic illustration of a ‘logical’ beam system 200, according to some embodiments of the present invention. A directional beacon 202 comprising a programmable phased array antenna is used to transmit a directional beam along a sweep path (which may be horizontal, vertical, or otherwise) comprising, e.g., azimuth sectors A-F. In some embodiments, beacon 202 is configured to transmit using at least one wireless protocol such as Bluetooth, [0078] The embodiments of the present invention described with reference to FIGS. 2A-2E have been discussed with respect to a system for higher-resolution location awareness operating in the horizontal plane. [0079] In other embodiments, a matrix comprising a plurality of phased-array antenna elements may be configured to transmit one or more directional beams, e.g., alternately along both a horizontal and vertical sweep paths. [0054] The term “phased array”, also referred to as “electronically scanned array,” refers to a computer-controlled array of antennas which creates a beam of radio waves”; paragraphs 0064-0079 inclusive that a wireless system based on the Bluetooth™ communications protocol with a mobile device 100 (i.e. the claimed information processing apparatus) and a beacon 202 (i.e. the claimed communication apparatus); that the beacon 202 can use multiple elements in an antenna array (i.e. plural antennas) in a location scheme; that multiple beacons 202 and 204 can comprise multiple beams A-F each to more accurately locate mobile device 100. See paragraph 0054 for a discussion of phased array antennas. Note: Here a plurality of antenna elements has been interpreted as multiple antennas which use beam-forming to provide the multiple different signals A-F. If applicant wants each antenna to have its own beam, that should be explicitly stated in the claim).
receiving a signal transmitted from each of the plurality of antennas of the communication apparatus; (Homsky, paragraph 0077, “[0077] With reference to FIG. 2E, in some embodiments, greater position resolution yet may be achieved by employing cell-based methods to determine the location of a client device, such as mobile device 100, by combining data from several beacons 202, 204, 206. Mobile device 100 is located in a region covered by both beams A and B, of beacons 202 and 204, respectively. In some embodiments, beams A, B may be ‘logical’ beams created by overlapping individual adjacent beam, as described above.”; that a mobile device 100 (i.e. comm app with a comm unit) can receive data from the beacons 202-206, each of the beacons emitted by an phased array antenna (i.e. a plurality of antennas); figure 2D shows mobile device 100 receiving multiple beams from a single beacon 202).
acquiring information concerning a distance between the plurality of antennas of the communication apparatus, which is included in the received signal; and (Homsky, paragraph 0077, “[0077] With reference to FIG. 2E, in some embodiments, greater position resolution yet may be achieved by employing cell-based methods to determine the location of a client device, such as mobile device 100, by combining data from several beacons 202, 204, 206. Mobile device 100 is located in a region covered by both beams A and B, of beacons 202 and 204, respectively. In some embodiments, beams A, B may be ‘logical’ beams created by overlapping individual adjacent beam, as described above.”; that a mobile device 100 (i.e. comm app with a comm unit) can receive data from the beacons 202-206, each of the beacons emitted by an phased array antenna (i.e. a plurality of antennas); figure 2D shows mobile device 100 receiving multiple beams from a single beacon 202).
identifying information concerning an angle between the information processing apparatus and the communication apparatus based on the acquired information concerning the distance between the plurality of antennas. (Homsky, paragraph 0055-0060, “[0055] Directional beacons typically communicate over wireless protocols such as Bluetooth, Bluetooth Low-Energy (BLE), [0079] In other embodiments, a matrix comprising a plurality of phased-array antenna elements may be configured to transmit one or more directional beams. [0056] Advertisements typically include a universally unique identifier (UUID) and other data. In some cases, these additional data may include information regarding the geographic location of the beacon, its orientation, the direction of the beam, etc. In some cases, advertisements may also include a reference Received Signal Strength Level (RSL) value, also referred to as Received Signal Strength Indicator (RSSI). … A receiving device may measure the actual RSL of the received signal and compare it to the reference RSL included in the advertisement. Based on the comparison, the receiving device may approximate a distance between the directional beacon and the device.”; a mobile device 100 (i.e. acquisition unit in the info app) can receive an advertisement message from a Bluetooth™ signal (i.e. the information acquired); that the advertisement message can include an RSL value (i.e. the information included in the received, advertisement signal); that the RSL can be compared to the actual received power level to find a distance from the beacon 202).
Regarding claim 14, Homsky teaches:
A position detection system comprising a communication apparatus and an information processing apparatus, comprising: the communication apparatus comprising first communication unit configured to transmit a signal from each of a plurality of antennas; and (Homsky, figures 2A-2E, paragraph 0064-0079, “[0064] FIG. 2A is a schematic illustration of a ‘logical’ beam system 200, according to some embodiments of the present invention. A directional beacon 202 comprising a programmable phased array antenna is used to transmit a directional beam along a sweep path (which may be horizontal, vertical, or otherwise) comprising, e.g., azimuth sectors A-F. In some embodiments, beacon 202 is configured to transmit using at least one wireless protocol such as Bluetooth, [0078] The embodiments of the present invention described with reference to FIGS. 2A-2E have been discussed with respect to a system for higher-resolution location awareness operating in the horizontal plane. [0079] In other embodiments, a matrix comprising a plurality of phased-array antenna elements may be configured to transmit one or more directional beams, e.g., alternately along both a horizontal and vertical sweep paths. [0011] In some embodiment, the transmitting device comprises a phased array antenna configured [0054] The term “phased array”, also referred to as “electronically scanned array,” refers to a computer-controlled array of antennas which creates a beam of radio waves to transmit said plurality of directional signals.”; paragraphs 0064-0079 inclusive that a wireless system based on the Bluetooth™ communications protocol with a mobile device 100 (i.e. the claimed information processing apparatus) and a beacon 202 (i.e. the claimed communication apparatus); that the beacon 202 can use multiple elements in an antenna array (i.e. plural antennas) in a location scheme; that multiple beacons 202 and 204 can comprise multiple beams A-F each to more accurately locate mobile device 100; that beamforming. See paragraph 0054 for a discussion of phased array antennas. Note: Here a phased array of antenna elements has been interpreted as multiple antennas which use beam-forming to provide the multiple different signals A-F. If applicant wants each antenna to have its own beam, that should be explicitly stated in the claim).
the information processing apparatus comprising: communication unit configured to receive the signal transmitted from each of the plurality of antennas of the communication apparatus; (Homsky, paragraph 0077, “[0077] With reference to FIG. 2E, in some embodiments, greater position resolution yet may be achieved by employing cell-based methods to determine the location of a client device, such as mobile device 100, by combining data from several beacons 202, 204, 206. Mobile device 100 is located in a region covered by both beams A and B, of beacons 202 and 204, respectively. In some embodiments, beams A, B may be ‘logical’ beams created by overlapping individual adjacent beam, as described above.”; that a mobile device 100 (i.e. comm app with a comm unit) can receive data from the beacons 202-206, each of the beacons emitted by an phased array antenna (i.e. a plurality of antennas); figure 2D shows mobile device 100 receiving multiple beams from a single beacon 202).
acquisition unit configured to acquire information concerning a distance between the plurality of antennas of the communication apparatus, which is included in the received signal; and (Homsky, paragraph 0055-0060, “[0055] Directional beacons typically communicate over wireless protocols such as Bluetooth, Bluetooth Low-Energy (BLE), [0079] In other embodiments, a matrix comprising a plurality of phased-array antenna elements may be configured to transmit one or more directional beams. [0056] Advertisements typically include a universally unique identifier (UUID) and other data. In some cases, these additional data may include information regarding the geographic location of the beacon, its orientation, the direction of the beam, etc. In some cases, advertisements may also include a reference Received Signal Strength Level (RSL) value, also referred to as Received Signal Strength Indicator (RSSI). … A receiving device may measure the actual RSL of the received signal and compare it to the reference RSL included in the advertisement. Based on the comparison, the receiving device may approximate a distance between the directional beacon and the device.”; a mobile device 100 (i.e. acquisition unit in the info app) can receive an advertisement message from a Bluetooth™ signal (i.e. the information acquired); that the advertisement message can include an RSL value (i.e. the information included in the received, advertisement signal); that the RSL can be compared to the actual received power level to find a distance from the beacon 202).
identifying unit configured to identify information concerning an angle between the information processing apparatus and the communication apparatus based on the acquired information concerning the distance between the plurality of antennas. (Homsky, paragraph 0056, “[0056] Advertisements typically include a universally unique identifier (UUID) and other data. In some cases, these additional data may include information regarding the geographic location of the beacon, its orientation, the direction of the beam, etc.”; that the Bluetooth™ advertisement (i.e. from the comm app) also includes angle information regarding the geographic location of the beacon (the position of beacon 202); the information about the different beacons (in this case the beacons A-F) to acquire the angle information for a mobile device (i.e. the claimed info app)).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Homsky in view of Gracyk, et al, U. S. Patent Application Publication 2017/0214117 (“Gracyk”) and Tsuzuki, T., U. S. Patent Application Publication 2017/0038923 (“Tsuzuki”).
Regarding claim 6, Homsky teaches the apparatus according to claim 1.
Homsky teaches:
wherein the communication unit receives, at a first position, a first signal transmitted from a first antenna in the plurality of antennas and (Homsky, figure 2D, paragraph 0076-0077, “[0077] With reference to FIG. 2E, in some embodiments, greater position resolution yet may be achieved by employing cell-based methods to determine the location of a client device, such as mobile device 100, by combining data from several beacons 202, 204, 206. Mobile device 100 is located in a region covered by both beams A and B, of beacons 202 and 204, respectively. In some embodiments, beams A, B may be ‘logical’ beams created by overlapping individual adjacent beam, as described above. [0076] For example, in sector C/D both beams C, D are received at ±3 dBm of their peak.”; that a mobile device 100 (i.e. comm app with a comm unit) can receive data from the beacons 202-206, each of the beacons emitted by an phased array antenna (i.e. a plurality of antennas); figure 2D shows mobile device 100 receiving multiple beams from a single beacon 202; that a beacon device 202 can send two signals; that the mobile device 100 can receive both signals and determine the range / bearing of device 100).
the acquisition unit acquires the information concerning the distance between the plurality of antennas based on a reception result at the first position,  (Homsky, paragraph 0055-0060, “[0055] Directional beacons typically communicate over wireless protocols such as Bluetooth, Bluetooth Low-Energy (BLE), [0079] In other embodiments, a matrix comprising a plurality of phased-array antenna elements may be configured to transmit one or more directional beams. [0056] Advertisements typically include a universally unique identifier (UUID) and other data. In some cases, these additional data may include information regarding the geographic location of the beacon, its orientation, the direction of the beam, etc. In some cases, advertisements may also include a reference Received Signal Strength Level (RSL) value, also referred to as Received Signal Strength Indicator (RSSI). … A receiving device may measure the actual RSL of the received signal and compare it to the reference RSL included in the advertisement. Based on the comparison, the receiving device may approximate a distance between the directional beacon and the device.”; a mobile device 100 (i.e. acquisition unit in the info app) can receive an advertisement message from a Bluetooth™ signal (i.e. the information acquired); that the advertisement message can include an RSL value (i.e. the information included in the received, advertisement signal) which is compared to the actual received power level to find a distance from the beacon 202).
Homsky does not explicitly teach:
a second signal transmitted from a second antenna, and
receives the first signal and the second signal at a second position different from the first position,
a reception result at the second position, and a distance between the first position and the second position, and the identifying unit specifies the information concerning the angle based on the information concerning the distance between the plurality of antennas, the first signal, and the second signal..
Gracyk teaches a second signal transmitted from a second antenna, and (Gracyk, figure 2-3, pp 0036-0038, “[0036] FIG. 3 includes an illustration of an exemplary circuitry 300 of a rack-based observer device. … In addition, the computational circuitry 302 can be coupled to one or more antenna arrays, such as antenna arrays 308 and 310. In an example, the computational circuitry 302 can receive advertising or beacon signals from the antenna array 308. … Optionally, the computational circuitry 302 can be in communication with a second antenna array 310, receiving advertising or beacon signals. [0038] In a particular example, the computational circuitry 302 directs the antenna array 308 to provide an advertising or beacon signal carrying data or identifiers useful in identifying the location of the antenna array 308. Optionally, the computational circuitry 302 can direct an antenna array 310 to provide a separate signal, such as an advertisement signal or a beacon signal further identifying the second antenna array 310.”; that instead of elements forming different beams, that two different antennas can form different signals, that each of the antennas can comprise its own signal; can receive advertisements; or can send advertisement signals).
In view of the teachings of Gracyk it would have been obvious for a person of ordinary skill in the art to apply the teachings of Gracyk to Homsky at the time the application was filed in order to a locating system can use multiple antenna configurations to determine position.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Gracyk in the same or in a similar field of endeavor with Homsky before the effective filing date of the claimed invention in order to substitute Gracyk’s multiple antenna configurations for Homsky’s phased antenna array.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the multiple antennas for the antenna array would have yielded predictable results, namely determining the location of moving mobile devices.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Tsuzuki teaches:
receives the first signal and the second signal at a second position different from the first position, (Tsuzuki, figure 13, paragraph 0071, “[0071] FIG. 13 is a schematic view illustrating a relationship between each of the plurality of printing apparatuses A 201, B 202, C 203, and D 204 and the mobile terminal apparatus 300 according to the second exemplary embodiment. … The mobile terminal apparatus 300 is assumed to be held by a person. When the person moves, the mobile terminal apparatus 300 also moves accordingly. If the mobile terminal apparatus 300 is located at a position P, the distance from the printing apparatus A 201 is R1. After some arbitrary time period has elapsed, the distance from the printing apparatus A 201 is R2 if the mobile terminal apparatus 300 has moved and is located at a position Q.”; that a system can maintain communication with a mobile device as the mobile device moves from P to Q).
a reception result at the second position, and a distance between the first position and the second position, and the identifying unit specifies the information concerning the angle based on the information concerning the distance between the plurality of antennas, the first signal, and the second signal. (Tsuzuki, paragraph 0071, “[0071] The same applies to the relationship between each of the other printing apparatuses, the printing apparatus B 202, the printing apparatus C 203, and the printing apparatus D 204, and the mobile terminal apparatus 300, and the distances therefrom also change according to the movement of the mobile terminal apparatus 300.”; that the system can use the two antennas of a single access point to track a mobile device as it travels through the beams; that the range and bearing can change; that the system can use the range and bearing for system information decisions).
In view of the teachings of Tsuzuki it would have been obvious for a person of ordinary skill in the art to apply the teachings of Tsuzuki to Gracyk and Homsky at the time the application was filed in order to a locating system can determine its position even while moving.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Tsuzuki in the same or in a similar field of endeavor with Homsky and Gracyk before the effective filing date of the claimed invention in order to combine Tsuzuki’s more explicit movement determination for Homsky’s implied movement determination using GPS, accelerometers and a compass to track motion.  The combined components were known in the art, one of ordinary skill could have substituted the elements, and the simple combination of the of using the navigation components to measure navigation would have yielded predictable results, namely the assisting in the location of a mobile device in a LAN field.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, Homsky, as modified by Gracyk and Tsuzuki, teaches the apparatus according to claim 6.
Homsky further teaches wherein the acquisition unit acquires the distance between the first position and the second position based on values of an acceleration sensor, a sensor of a Global Positioning System, and a geomagnetic sensor. (Homsky, paragraph 0061, “[0061] Geolocation module 102a may be configured for calculating (i) a location of mobile device 100, (ii) a motion component that outputs motion information as a function of movement(s) of mobile device 100, and (iii) a directional component that outputs direction information as a function of an orientation of mobile device 100. … In some embodiments, these measurements are provided by a sensor module 106, which comprises multiple sensors, such as an accelerometer and/or a gyroscope, a temperature sensor, a barometer, a compass, and/or a global positioning system (GPS), etc. In some embodiments, geolocation module 102a may be configured to process beacon signals, to determine (or estimate) a distance of mobile device 100 to the beacon,”; that devices can navigate, determine positions, velocities, and accelerations at different times based on GPS, an accelerometer and a compass).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/885,107 in view of Homsky (H), Gracyk (G), and/or Tsuzuki (T): 
Application
Corresponding Claims



16/885,723
1,13,14
2
6
7
11
12






16/885,107
1+H
1+H
1+H+G+T
1+H+G+T
1+H
1+H







This is a provisional nonstatutory double patenting rejection.

Claims 1, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/883,037 in view of Homsky (H), Gracyk (G), and/or Tsuzuki (T): 
Application
Corresponding Claims



16/885,723
1,13,14











16/883,037
1+H












This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648